Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Eric Moore on 5/4/2022.
The application has been amended as follows: 

1.	(Currently Amended) A computer-implemented method for providing a personalized self-support service, comprising:
	
	extracting a plurality of tags from an online community forum containing a plurality of question-answer pairs;
	creating multi-dimensional representations of the plurality of tags based on a contextual relationship of each tag of the plurality of tags within the online community forum by using a neural network model that was trained based on contextual data associated with keywords in historical questions posted to the online community forum, wherein the contextual data is based on historical answers provided in response to the historical questions;
	mapping each respective question of the plurality of question-answer pairs to a set of tags;
	forming a respective multi-dimensional vector for each respective question of the plurality of question-answer pairs by averaging a respective subset of the multi-dimensional representations of the plurality of tags that corresponds to the set of tags mapped to the respective question;
	obtaining user data based on a user performing one or more actions within an application associated with the online community forum;
	predicting tag probabilities for the user based on the user data using a predictive model that has been trained through a machine training process to learn relationships between user features and tags based on historical associations between the user features and the tags; 
	assigning weights to respective multi-dimensional representations of respective tags associated with the tag probabilities based on the tag probabilities to produce weighted multi-dimensional tag representations;
	averaging the weighted multi-dimensional tag representations to produce a user multi-dimensional vector;
	calculating a plurality of similarity metrics, wherein each respective similarity metric measures a respective similarity between the respective multi-dimensional vector for a respective question and the user multi-dimensional vector;
selecting a subset of the plurality of question-answer pairs based on the plurality of similarity metrics;  and 
	providing the subset of the plurality of question-answer pairs to the user via a user interface.  

2. 	(Currently Amended) The method of Claim 1, wherein the user features are based on at least one of user profiles, clickstreams, electronic filing statuses, a tab or subtab selection on a web page of the application, or user inquiries.

3. 	(Currently Amended) The method of Claim 2, wherein the user features are normalized to a magnitude scale between 0 and 1. 

4. 	(Currently Amended) The method of Claim 1, wherein each respective question of the plurality of question-answer pairs is parsed to extract tags therefrom through natural language processing. 

5. 	(Currently Amended) The method of Claim 1, wherein the neural network model comprises a neural probabilistic language model. 

6. 	(Currently Amended) The method of Claim 1, further comprising establishing correlations between certain tags of questions in the question-answer pairs and subtab context or an electronic filing status associated with the user, wherein the user multi-dimensional vector is further based on the correlations.

7. 	(Currently Amended) The method of Claim 1, wherein each similarity metric of the plurality of similarity metrics is determined based on cosine similarity. 

8.	(Currently Amended) A non-transitory computer-readable storage medium containing instructions that, when executed by one or more processors of a computing system, cause the computing system to:
	
	extract a plurality of tags from an online community forum containing a plurality of question-answer pairs;
	create multi-dimensional representations of the plurality of tags based on a contextual relationship of each tag of the plurality of tags within the online community forum by using a neural network model that was trained based on contextual data associated with keywords in historical questions posted to the online community forum, wherein the contextual data is based on historical answers provided in response to the historical questions;
	map each respective question of the plurality of question-answer pairs to a set of tags;
	form a respective multi-dimensional vector for each respective question of the plurality of question-answer pairs by averaging a respective subset of the multi-dimensional representations of the plurality of tags that corresponds to the set of tags mapped to the respective question;
	obtain user data based on a user performing one or more actions within an application associated with the online community forum;
	predict tag probabilities for the user based on the user data using a predictive model that has been trained through a machine training process to learn relationships between user features and tags based on historical associations between the user features and the tags; 
	assign weights to respective multi-dimensional representations of respective tags associated with the tag probabilities based on the tag probabilities to produce weighted multi-dimensional tag representations;
	average the weighted multi-dimensional tag representations to produce a user multi-dimensional vector;
	calculate a plurality of similarity metrics, wherein each respective similarity metric measures a respective similarity between the respective multi-dimensional vector for a respective question and the user multi-dimensional vector;
select a subset of the plurality of question-answer pairs based on the plurality of similarity metrics;  and 
	provide the subset of the plurality of question-answer pairs to the user via a user interface.

9.	(Currently Amended) The non-transitory computer-readable storage medium of Claim 8, wherein the user features are based on at least one of user profiles, clickstreams, electronic filing statuses, a tab or subtab selection on a web page of the application, or user inquiries.

10.	(Currently Amended) The non-transitory computer-readable storage medium of Claim 9, wherein the user features are normalized to a magnitude scale between 0 and 1. 

11. 	(Currently Amended) The non-transitory computer-readable storage medium of Claim 8, wherein each respective question of the plurality of question-answer pairs is parsed to extract tags therefrom through natural language processing. 

12. 	(Currently Amended) The non-transitory computer-readable storage medium of Claim 8, wherein the neural network model comprises a neural probabilistic language model. 

13. 	(Currently Amended) The non-transitory computer-readable storage medium of Claim 8, further comprising establishing correlations between certain tags of questions in the question-answer pairs and subtab context or an electronic filing status associated with the user, wherein the user multi-dimensional vector is further based on the correlations.

14. 	(Currently Amended) The non-transitory computer-readable storage medium of Claim 8, wherein each similarity metric of the plurality of similarity metrics is determined based on cosine similarity. 

15. 	(Currently Amended) A system for personalizing a self-support service, comprising:
	one or more processors; and
	a memory comprising instructions that, when executed by the one or more processors, cause the system to: 
	
	extract a plurality of tags from an online community forum containing a plurality of question-answer pairs;
	create multi-dimensional representations of the plurality of tags based on a contextual relationship of each tag of the plurality of tags within the online community forum by using a neural network model that was trained based on contextual data associated with keywords in historical questions posted to the online community forum, wherein the contextual data is based on historical answers provided in response to the historical questions;
	map each respective question of the plurality of question-answer pairs to a set of tags;
	form a respective multi-dimensional vector for each respective question of the plurality of question-answer pairs by averaging a respective subset of the multi-dimensional representations of the plurality of tags that corresponds to the set of tags mapped to the respective question;
	obtain user data based on a user performing one or more actions within an application associated with the online community forum;
	predict tag probabilities for the user based on the user data using a predictive model that has been trained through a machine training process to learn relationships between user features and tags based on historical associations between the user features and the tags; 
	assign weights to respective multi-dimensional representations of respective tags associated with the tag probabilities based on the tag probabilities to produce weighted multi-dimensional tag representations;
	average the weighted multi-dimensional tag representations to produce a user multi-dimensional vector;
	calculate a plurality of similarity metrics, wherein each respective similarity metric measures a respective similarity between the respective multi-dimensional vector for a respective question and the user multi-dimensional vector;
select a subset of the plurality of question-answer pairs based on the plurality of similarity metrics;  and 
	provide the subset of the plurality of question-answer pairs to the user via a user interface.	
 
16. 	(Currently Amended) The system of Claim 15, wherein the user features are based on at least one of user profiles, clickstreams, electronic filing statuses, a tab or subtab selection on a web page of the application, or user inquiries.

17. 	(Currently Amended) The system of Claim 16, wherein the user features are normalized to a magnitude scale between 0 and 1 . 

18. 	(Currently Amended) The system of Claim 15, wherein each respective question of the plurality of question-answer pairs is parsed to extract tags therefrom through natural language processing. 

19. 	(Currently Amended) The system of Claim 16, further comprising establishing correlations between certain tags of questions in the question-answer pairs and subtab context or an electronic filing status associated with the user, wherein the user multi-dimensional vector is further based on the correlations.

20. 	(Currently Amended) The system of Claim 16, wherein each similarity metric of the plurality of similarity metrics is determined based on cosine similarity.


REASONS FOR ALLOWANCE
The amendments limit the claims to a practical application. Arguments provided by Applicants during the interview dated 5/4/2022 overcome the previous rejection under section 112A; the specification shows sufficient support for the training algorithm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812